[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________           FILED
                                                  U.S. COURT OF APPEALS
                               No. 09-15831         ELEVENTH CIRCUIT
                                                         FEB 2, 2011
                           Non-Argument Calendar
                                                         JOHN LEY
                         ________________________
                                                           CLERK

                    D. C. Docket No. 08-00225-CR-1-KD-B

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

MITCHELL KENT JACKSON,

                                                            Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                     for the Southern District of Alabama
                        _________________________

                               (February 2, 2011)

Before EDMONDSON, MARCUS and PRYOR, Circuit Judges.

PER CURIAM:

     Robert Ratliff, appointed counsel for Mitchell Kent Jackson, has filed a
motion to withdraw on appeal, supported by a brief prepared pursuant to Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent examination of the entire record reveals

no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and

Jackson’s convictions and sentences are AFFIRMED.




                                          2